FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                     UNITED STATES COURT OF APPEALS                 July 27, 2010
                                                                Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                   Clerk of Court



    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 10-7018
                                               (D.C. No. 6:08-CR-00025-FHS-5)
    DANUEL JUNIOR DYER,                                  (E.D. Okla.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before MURPHY, TYMKOVICH, and GORSUCH, Circuit Judges.



         Danuel Junior Dyer entered a guilty plea to one count of conspiracy to

possess with intent to distribute and distribution of controlled substances in

violation of 21 U.S.C. § 846. His plea agreement included a waiver of his right to

appeal his conviction or sentence. Despite his appeal waiver, Mr. Dyer filed an

appeal seeking to challenge his conviction and sentence. The government then



*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
moved to enforce the appeal waiver pursuant to our decision in United States v.

Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam).

      Mr. Dyer has now filed a response to the government’s motion to enforce

the plea agreement, in which he concedes through counsel that “as a part of the

plea agreement he entered into in this case, [he] executed a broad waiver of his

appellate and post-conviction rights.” Resp. at 1. He notes, however, that he

reserved his right to bring a 28 U.S.C. § 2255 motion alleging ineffective

assistance of counsel in the matter of his guilty plea and plea agreement.

Mr. Dyer concludes his response by asking this court to dismiss his appeal

without prejudice to his right to file a § 2255 motion.

      Because Mr. Dyer has not challenged the government’s motion to enforce,

and he has asked this court to dismiss his appeal, we GRANT the motion to

enforce the appeal waiver, without prejudice to Mr. Dyer’s right to file a § 2255

motion asserting ineffective assistance of counsel in connection with his guilty

plea and waiver, and we DISMISS the appeal.



                                                     ENTERED FOR THE COURT
                                                     PER CURIAM




                                         -2-